DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 22, 2021 has been entered. Claims 26, 28-42 and 44-47 remain pending in the application. Claims 27 and 43 have been cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opposing pairs of flattened sides” and “corresponding pairs of outwardly extending protrusions” as recited in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 46 is objected to because there is a lack of antecedent basis regarding “the entire surface area of the bulge” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28-41, and 46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, the claim limitation “the needle bulge including opposing pairs of flattened sides that are circumferentially interposed by corresponding pairs of outwardly extending protrusions” in lines 6-8 is a recitation of new matter. The originally filed disclosure multiple pairs of flattened sides or multiple pairs of protrusions. Paragraph [0029] states needle bulge is formed by “a slight flattening of two opposing sides of the needle shaft 206, perpendicular to the length axis of the needle shaft 206, increased radius transitions between the flattened areas will protrude distally from the needle shaft and provide the bumps of the needle bulge 206”. Based on this description, the needle bulge has only a single pair of flattened side corresponding to only a single pair of protrusions. Figures 2a-2c show the needle bulge formed in this manner, but do not clearly indicate multiple pairs of flattened sides or multiple pairs of protrusions. 
Claims 28-41 and 46 are rejected for being dependent on claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-30, 32, 34-42, 44, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson (WO 2013/187827) in view of Sharp et al. (USPN 6394979) in further view of McKinnon et al. (US 2011/0011149). 
Regarding claim 26, Knutsson teaches an IV catheter system (Figure 4) comprising: a catheter hub (catheter hub 100) including a tubular catheter (tubular catheter 101) having a lumen and being attached to a catheter hub body (catheter hub body 102) at its proximal end (Figure 1), the catheter hub body including a catheter hub cavity (catheter hub cavity 103) in fluid communication with the lumen of the tubular catheter (“the lumen of the catheter 101 is in fluid communication with a catheter hub cavity 103” [Page 5, line 17]); a needle hub (needle hub 200) including a needle (needle 201) extending distally from a needle hub body (Figure 2), said needle having a needle bulge (bulge 204) at its distal end zone (Figure 2); a needle shield (needle shield 300) comprising at least one resilient arm (arms 301) extending distally from a base plate (base plate 302), said base plate having a through hole for receiving the needle there through (“The base plate 302 is provided with a centrally arranged through hole, such that the needle 200 may run freely therein.” [Page 6, line 28]); wherein the needle hub is arranged in the catheter hub, such that the needle is slidingly arranged through the lumen of said catheter, such that the needle may be withdrawn proximally from the catheter hub (“the needle hub is arranged in the catheter hub, such that the needle is slidingly arranged through said septum and in the lumen of said catheter, such that the needle may be withdrawn proximally from the catheter hub” [Page 3, line 31); wherein the needle shield is arranged in the catheter hub cavity in a retained manner through cooperation between the needle shield and an inner wall of the catheter hub in said catheter hub cavity, and onto the needle, such that the at least one arm rests upon and is spring loaded by the needle, and the needle is slidingly arranged within the through hole of the base plate, in an assembled state (“wherein the needle shield is arranged in the end cavity in a retained manner through cooperation between the needle shield and an inner wall of the catheter hub in said end cavity, and onto the needle, such that the at least one arm rests upon and is spring loaded by the needle, and the needle is slidingly arranged within the through hole of the base plate, in an assembled state” [Page 3, line 34]); and wherein an outer diameter of the needle bulge is larger than an inner diameter of the through hole of the base plate when the needle hub is withdrawn from the catheter hub to release the needle shield from the catheter hub and the at least one arm will cover a tip of the 
Knutsson fails to explicitly teach the needle having a high friction surface part at its distal end zone, the needle bulge including opposing pairs of flattened sides that are circumferentially interposed by corresponding pairs of outwardly extending protrusions, and the high friction surface part being applied at least partly on the needle bulge. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) and a high friction surface part at its distal end zone (Figure 1, wherein the increased diameter section is in the distal half of the cannula 10), the high friction surface part being applied at least partly on the needle bulge (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to afford such increased friction. Preferably, however, a plurality of discrete laterally extending, integrally formed projections 34 are disposed on the section 16.” [Col 4, line 66 – Col 5, line 4]; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to include a high friction surface part applied to the surface of the needle bulge based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from the needle shield in the released state as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]). 
Modified Knutsson in view of Sharp fails to explicitly teach the needle bulge including opposing pairs of flattened sides that are circumferentially interposed by corresponding pairs of outwardly extending protrusions. McKinnon teaches an intravenous needle (needle 10) useable with a needle shield (“provide a needle feature 30 that is compatible with a needle tip shield” [0019]), the needle having a needle bulge (crimped portion 10) including opposing pairs flattened sides (one pair shown formed by recessed surfaces 50 and 52 of anvils 40 and 42 [0017]; Figure 2A) that are circumferentially interposed by corresponding pairs outwardly extending protrusions (alternating features 30; one pair shown Figures 2A-2B; “in some embodiments a plurality of alternating needle features is provided on the outer surface of the needle. In some embodiments, each alternating feature is oriented at approximately 90.degree. to an adjacent alternating feature” [0019]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to be formed of opposing flattened sides and outwardly extending protrusions based on the teachings of McKinnon to provide a needle bulge that does not require adding additional material to the needle and that preserves the flow efficiency through the lumen of the needle (McKinnon [0017-0018]). 

Regarding claim 28, modified Knutsson teaches the IV catheter system of claim 26. Modified Knutsson fails to explicitly teach the high friction surface part covers the needle bulge. Sharp teaches a needle (cannula 10) having a high friction surface part (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to afford such increased friction. Preferably, however, a plurality of discrete laterally extending, integrally formed projections 34 are disposed on the section 16.” [Col 4, line 66 – Col 5, line 4]; Figure 1) that covers a needle bulge (increased diameter section 16; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the needle bulge of Knutsson to have a high friction surface part that covers the needle bulge based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from the needle shield in the released state as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]). 

connector (connector 104), said connector extending laterally from the catheter hub body (Figure 1), located distally of a proximal portion of the catheter hub cavity (Figure 1).

Regarding claim 30, modified Knutsson teaches the IV catheter system of claim 26, further comprising a valve (septum 106), said valve having a through hole for receiving the needle there through (Figure 4), wherein the valve is located between a distal catheter hub cavity and a proximal catheter hub cavity (Figure 1).

Regarding claim 32, modified Knutsson teaches the IV catheter system of claim 29, wherein the IV catheter system is a closed IV catheter system (Figure 1), wherein the connector is a tube connector (tube connector 104) in direct fluid connection with the distal catheter hub cavity (Figure 1), wherein the tube connector may be connected to a tube (tube 105; Figure 1); and a valve that is a septum (septum 106), proximal of the distal catheter hub cavity and distal of the proximal catheter hub cavity (Figure 1), wherein a septum through-hole will close when the needle is withdrawn from the septum (“When the needle 201 has been withdrawn from the catheter hub 100, the septum 106 will close said through channel” [Page 5, line 31]).

Regarding claim 34, modified Knutsson teaches the IV catheter system of claim 26, wherein the catheter hub body includes a polycarbonate or a copolymer of polycarbonate and polyester (“The catheter hub body 102 is preferably made through injection molding, and then of a rigid plastic material suitable for injection molding and connection and interaction with other parts of the system. Such a suitable material is polycarbonate or a copolymer of polycarbonate and polyester.” [Page 5, line 20]).
valve (septum 106) made of silicone or rubber (“the septum 106 is preferably of a suitable rubber material or silicone.” [Page 5, line 34]).

Regarding claim 36, modified Knutsson teaches the IV catheter system of claim 26, wherein a proximal end of the catheter hub body cooperates with a distal end of the needle hub body in the assembled state (“the needle hub body 202 of the needle hub 200 may cooperate with the catheter hub body 102 of the catheter hub 100” [Page 6, line 14]; Figure 4).

Regarding claim 37, modified Knutsson teaches the IV catheter system of claim 26, wherein a distal connective flange (distal connective flange 203) of the needle hub body cooperates with an outer proximal surface of the catheter hub body in a retaining manner (“The distal connective flange 203 may then house the distal end of the catheter body 102 of the catheter hub 100. This connection may be a snap fit.” [Page 6, line 17]; Figure 4).

Regarding claim 38, modified Knutsson teaches the IV catheter system of claim 26, wherein the needle shield cooperates with an inner wall of the catheter hub body in a proximal portion of the catheter hub cavity through a periphery of the base plate (“The needle shield 300 may comprise one, two, three or more tongues 303…In the assembled state within the end cavity 107, the tongues 303 are somewhat compressed, to exercise a force on the inner walls of the catheter hub 100. The needle shield 300 is thereby held therein” [Page 7, line 21]).

Regarding claim 39, modified Knutsson teaches the IV catheter system of claim 26, wherein a periphery of the base plate is provided with at least one resilient tongue (tongues 303; Figure 3), which in turn cooperates with the catheter hub body (“In the assembled state within the end cavity 107, the tongues 303 are somewhat compressed, to exercise a force on 

Regarding claim 40, modified Knutsson teaches the IV catheter system of claim 26, further comprising tongues (tongues 303; Figure 3) evenly distributed along the periphery of the base plate (“A plurality of tongues 303 may be evenly spread at a periphery of the base plate 302” [Page 7, line 28]).

Regarding claim 41, modified Knutsson teaches the IV catheter system of claim 26, wherein the needle shield is a monolithic plastic body (“The needle shield 300 is a monolithic or homogenous injection molded needle shielding 300, made of a molded plastic material” [Page 8, line 32]), wherein a plastic material of the needle shield is selected from the group consisting of POM, PBTP, PMMA, ABS, SAN, ASA, PS, SB, LCP, PA, PSU, PEI, PC, PPO, or PPO/SB ([Page 9, lines 8-14]).

Regarding claim 42, Knutsson teaches a needle hub (needle hub 200), said needle hub comprising: a needle (needle 201) extending distally from a needle hub body (needle hub body 202; Figure 2), said needle having a needle bulge (bulge 204) at its distal end zone. 
Knutsson fails to explicitly teach said needle having a high friction surface part at its distal end zone, the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions, and the high friction surface part being applied at least partly on the needle bulge. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) and a high friction surface part at its distal end zone (Figure 1, wherein the increased diameter section is in the distal half of the cannula 10), the high friction surface part being applied at least partly on the needle bulge (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to 
Modified Knutsson in view of Sharp fails to explicitly teach the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions. McKinnon teaches an intravenous needle (needle 10) useable with a needle shield (“provide a needle feature 30 that is compatible with a needle tip shield” [0019]), the needle having a needle bulge (crimped portion 10) including opposing flattened sides (formed by recessed surfaces 50 and 52 of anvils 40 and 42 [0017]; Figure 2A) that are circumferentially interposed by outwardly extending protrusions (alternating features 30; Figures 2A-2B; “alternating feature is oriented at approximately 90.degree. to an adjacent alternating feature” [0019]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to be formed of opposing flattened sides and outwardly extending protrusions based on the teachings of McKinnon to provide a needle bulge that does not require adding additional material to the needle and that preserves the flow efficiency through the lumen of the needle (McKinnon [0017-0018]). 

Regarding claim 44, modified Knutsson teaches the needle hub of claim 42. Modified Knutsson fails to explicitly teach the high friction surface part covers the needle bulge. Sharp teaches a needle (cannula 10) having a high friction surface part (“A coating or surface 

Regarding claim 45, Knutsson teaches a shielded needle system (Figure 4), comprising: a needle hub (needle hub 200) including a needle (needle 201) extending distally from a needle hub body (needle hub body 202; Figure 4), said needle having a needle bulge (bulge 204) at its distal end zone (Figure 2); and a needle shield (needle shield 300); said needle shield including at least one resilient arm (arms 302) extending distally from a base plate (base plate 302), said base plate having a through hole for receiving the needle therethrough (“The base plate 302 is provided with a centrally arranged through hole, such that the needle 200 may run freely therein.” [Page 6, line 28]); and wherein the needle shield is located between the needle bulge and a distal side of the needle hub body (Figure 4).
Knutsson fails to explicitly teach said needle having a high friction surface part at its distal end zone, the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions, and the high friction surface part being applied at least partly on the needle bulge. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) and a high friction surface part at its distal end zone, the high friction surface part being applied at least partly on the needle bulge (“A coating or surface 
Modified Knutsson in view of Sharp fails to explicitly teach the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions. McKinnon teaches an intravenous needle (needle 10) useable with a needle shield (“provide a needle feature 30 that is compatible with a needle tip shield” [0019]), the needle having a needle bulge (crimped portion 10) including opposing flattened sides (formed by recessed surfaces 50 and 52 of anvils 40 and 42 [0017]; Figure 2A) that are circumferentially interposed by outwardly extending protrusions (alternating features 30; Figures 2A-2B; “alternating feature is oriented at approximately 90.degree. to an adjacent alternating feature” [0019]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to be formed of opposing flattened sides and outwardly extending protrusions based on the teachings of McKinnon to provide a needle bulge that does not require adding additional material to the needle and that preserves the flow efficiency through the lumen of the needle (McKinnon [0017-0018]). 

Regarding claim 47, modified Knutsson teaches the IV catheter system of claim 42, wherein the bulge (bulge 204) has a radius that is larger than a radius of the needle (Figure 2; .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Knutsson (WO 2013/187827) in view of Sharp et al. (USPN 6394979) in further view of McKinnon et al. (US 2011/001149) as applied in claim 29 above, and further in view of McKinnon et al. (US 2013/0090607), hereinafter McKinnon 2013.
Regarding claim 31, modified Knutsson teaches the IV catheter system of claim 29. Modified Knutsson fails to explicitly teach the IV catheter system is an open IV catheter system, wherein the connector is an open connector in direct contact with a valve such that the connector, the proximal catheter hub cavity, and the distal catheter hub cavity are in fluid communication when the needle has been withdrawn from said valve. McKinnon 2013 teaches an open IV catheter system (Figures 2 and 4), wherein a connector (port 50) is an open connector in direct contact with a valve (valve 70; Figure 2) such that the connector, a proximal catheter hub cavity, and a distal catheter hub cavity are in fluid communication when the needle has been withdrawn from said valve (Figure 5; “As shown in FIG. 5, during an initial flushing procedure or for infusion through the port 50, fluid 110 can flow from the port 50 into the proximal lumen chamber 64. As fluid enters the proximal lumen chamber 64, the pressure within that chamber increases, opening the valve 70. As the valve 70 opens, fluid 110 can flow into the distal lumen chamber 62 and continue toward the patient” [0045]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the IV catheter system of Knutsson to be an open IV catheter system based on the teachings of McKinnon 2013 to provide means for performing a flushing procedure or infusion through the connector while limiting proximal fluid flow (McKinnon 2013 [0045]). 

Claims 33 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson (WO 2013/187827) in view of Sharp et al. (USPN 6394979) in further view of McKinnon et al. (US 2011/001149) as applied in claim 26 above and further in view of Crawford et al. (USPN 5558651). 
Regarding claim 33, modified Knutsson teaches the IV catheter system of claim 26. Modified Knutsson fails to explicitly teach the high friction surface part is a section of a metal alloy of a needle shaft of the needle, wherein the high friction surface part is made rough through processes, and includes at least one of sandblasting, etching (chemical process), erosion, electron beam surface treatment, plasma treatment, electrical discharge machining, coating, and laser texturing. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) covered by high friction surface part made through processes including electrical discharge machining and coating (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16” [Col 4, line 66 – Col 5, line 4]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to include a high friction surface part applied to the surface of the needle bulge through a process of electrical discharge machining and/or coating based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from the needle shield in the released state as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]). 
Modified Knutsson fails to explicitly teach the high friction surface part is a section of a metal alloy of a needle shaft of the needle made rough through processes. Crawford teaches a needle (needle 12) having a high friction surface part (roughened surface 24) that is a section of a metal alloy of a needle shaft of the needle (“The needle 12, preferably made of metal such as medical grade stainless steel” [Col 4, line 27]), wherein the high friction surface part is made rough through processes (“the roughened surface 24…has a coarse metallic surface” [Col 

Regarding claim 46, modified Knutsson teaches the IV catheter system of claim 26. Modified Knutsson fails to explicitly teach the needle is made of metal, and wherein the high friction surface covers the entire surface of the bulge. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) having a surface area entirely covered by a high friction surface part (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to afford such increased friction. Preferably, however, a plurality of discrete laterally extending, integrally formed projections 34 are disposed on the section 16.” [Col 4, line 66 – Col 5, line 4]; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to having a surface area entirely covered by the high friction surface part based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from the needle shield in the released state as opposed to a needle bulge alone (Sharp [Col 4, metal (“The needle 12, preferably made of metal such as medical grade stainless steel” [Col 4, line 27]) having a high friction surface part (roughened surface 24). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle of Knutsson to be made of metal based on the teachings of Crawford to ensure that the needle is made of a medical grade material that is capable of having a sharpened tip sufficient for puncturing the tissues of a patient (Crawford [Col 4, line 27]).

Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that “combining Knutsson and Sharp is improper” because “Sharp relates to an entirely different product than what Applicant is seeking to protect” (Remarks, Page 9), the examiner respectfully disagrees. In response to applicant's argument that Sharp is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the disclosure of Sharp is reasonably pertinent to the particular problem with which the applicant was concerned, which in this case is increasing the friction between a cannula and part of the system through which the cannula moves (See present application [0044] and Sharp [Col 4, line 61 – Col 5, line 11]). 
In response to applicant's argument that the combination of Sharp with Knutsson is improper because Sharp discloses a blunt plastic needle having multiple different diameters  as opposed to Knutsson which discloses a sharpened metal needle having a single diameter with a , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, Page 10), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case and as detailed in the rejection above, Knutsson discloses an IV needle (201) having needle bulge (204) at its distal end zone (Figure 2; [Page 3, line 29]), but fails to disclose a high friction surface part applied on the needle bulge. Sharp teaches a needle (10) having a needle bulge (16) and a high friction surface part applied on the needle bulge at its distal end zone ([Col 4, line 66 – Col 5, line 4]; Figure 1). It is acknowledged that Sharp disclose a different type of needle than the present application or Knutsson; however, Sharp does disclose a needle having the combination of a needle bulge and a high friction surface part because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle after use as opposed to a needle bulge alone. It is therefore maintained that it would have been obvious to one having ordinary skill in the art to modify the needle bulge disclosed by Knutsson to include a high friction surface part applied to the surface of the needle bulge based on the teachings of Sharp because the combination of a 
Regarding the argument that “Sharp does not disclose “said needle having a needle bulge and high friction surface part at its distal end zone” (Remarks, Pages 10-11), the examiner respectfully disagrees. Sharp, in at least Figure 1, discloses a needle (cannula 10) having a needle bulge (increased diameter section 16) and a high friction surface part at its distal end zone ([Col 4, line 66 – Col 5, line 4]). The increased diameter section 16 can be considered a needle bulge because it has a larger diameter than piercing section 14. The increased diameter section 16 is located on the distal end zone in that it is located in the distal half of the cannula 10.  Additionally, it is noted that Sharp was not relied upon to provide a disclosure of the needle having a needle bugle at its distal end zone. This limitation is disclosed by the primary art, Knutsson. Sharp was relied upon solely for the disclosure that a needle having a needle bulge in combination with a high friction surface area is more effective than a needle having a needle bugle alone, as detailed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783